Citation Nr: 1548264	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1970 and from June 1971 to June 1983.  The Veteran passed away in April 2011.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Following issuance of the January 2012 rating decision, new and material evidence was received in relation to the issue of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the RO readjudicated the issue in a June 2012 rating decision.  The Board notes that the June 2012 rating decision states, "The claim for service connection for the cause of death is considered reopened."  However, in this case the appellant submitted a timely notice of disagreement as to the January 2012 rating decision.  In addition, the appellant filed a timely substantive appeal following issuance of a statement of the case as to the issue.  Therefore, despite the June 2012 rating decision's characterization of the issue on appeal as one of reopening, the Board has characterized the issue as one for service connection for the cause of the Veteran's death, as indicated on the title page.

In March 2014, the appellant submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to service connection for the cause of the Veteran's death must be remanded for further development before a decision may be made on the merits.

The record shows that the Veteran suffered a cardiovascular accident in August 2010.  VA treatment records indicate that the Veteran was initially treated at St. Anthony's Memorial Hospital in Effingham, Illinois, and was then flown to the St. Louis University Hospital before being transferred to a VA facility.  Although the record contains VA treatment records documenting the Veteran's recovery from the cardiovascular accident, it does not include records for the Veteran's initial treatment at St. Anthony's Memorial Hospital and St. Louis University Hospital.  In addition, a VA telephone encounter note dated on the date of the Veteran's death indicate that, leading up to his death, the Veteran was treated in an emergency room "at Skaggs."  The record does not include treatment notes from that emergency room.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the appellant in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The case must be remanded so that the AOJ may make efforts to obtain relevant private treatment records from St. Anthony's Memorial Hospital in Effingham, Illinois, from St. Louis University Hospital, and from the emergency room "at Skaggs," where the Veteran was treated on the date of his death.

Furthermore, a VA examiner provided an opinion in December 2013.  The copy of the December 2013 VA opinion associated with the claims file is incomplete.  Specifically, the rationale that the VA examiner provided to support his opinions is truncated mid-sentence.  The full December 2013 VA opinion must be associated with the claims file for the Board to properly adjudicate the appellant's claim.  On remand, the complete December 2013 VA opinion must be associated with the claims file.

If on remand it is determined that the December 2013 VA opinion currently in the claims file is complete, and that the VA examiner therefore did not provide a complete report, the claims file should be returned to the December 2013 VA examiner or a similarly qualified VA examiner to prepare an addendum opinion.  In the addendum, the VA examiner should provide an opinion as to whether it is at least as likely as not that the cause of the Veteran's death is related to his active service, to include as due to presumed in-service exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding, relevant treatment of the Veteran from private health care providers.  The Board is particularly interested in records from St. Anthony's Memorial Hospital in Effingham, Illinois, and St. Louis University Hospital dated in or around August 2010, and the emergency room at Skaggs dated in April 2011.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.

2.  Associate a complete copy of the December 2013 VA opinion with the claims file.

3.  If a complete copy of the December 2013 VA opinion is unavailable or does not exist, forward the record and a copy of this Remand to the VA examiner who provided the December 2013 VA opinion or, if that physician is not available, to another similarly qualified physician for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a disability of service origin was either the principle or contributory cause of the Veteran's death.

The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.  Any opinion given should reflect consideration of whether the cause of the Veteran's death may be related to his presumed in-service exposure to herbicide agents.

For a disability to be a contributory cause of death, it must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




